Exhibit 10.71

MASTEC, INC.

DEFERRED BONUS AGREEMENT FOR JORGE MAS

THIS AGREEMENT, effective as of this 28th day of October, 2009, by and between
MASTEC, INC., a Florida corporation, with principal offices and place of
business in the State of Florida (the “Corporation”), and Jorge Mas, an
individual residing in the State of Florida (the “Employee”),

WITNESSETH THAT:

WHEREAS, the Employee is employed by the Corporation; and

WHEREAS, the Corporation recognizes the value of the services performed by the
Employee and wishes to encourage his continued employment; and

WHEREAS, the Employee wishes to be assured that he will be entitled to a certain
benefits if the Consolidated Split-Dollar Agreement (as defined below) is
terminated; and

WHEREAS, the parties hereto intend that this Agreement be considered an unfunded
arrangement, maintained primarily to provide deferred compensation benefits for
the Employee, a member of a select group of management or highly compensated
employees of the Corporation, for purposes of the Employee Retirement Security
Act of 1974, as amended;

WHEREAS, the Corporation and the Employee previously entered into a Deferred
Bonus Agreement on November 1, 2002 which was subsequently amended on January 6,
2006, effective as of January 1, 2005, (the “Prior Agreement”) and the parties
intended that the Prior Agreement provide for payment of such deferred bonus
upon termination, due to a change of control in the Corporation, of three
split-dollar agreements entered into by the Corporation and the Employee as of
December 27, 1995, December 1, 2002, and May 8, 2003 (the “Prior Split-Dollar
Agreements”);

WHEREAS, the Prior Split-Dollar Agreements, were amended and restated and
consolidated, in their entirety, into one agreement, effective October 28, 2009
(the “Consolidated Split-Dollar Agreement”);

WHEREAS, the parties hereto wish to amend and restate the Prior Agreement to
make it applicable to any policies of life insurance subject to the Consolidated
Split-Dollar Agreement and to make certain other modifications to the Prior
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the parties hereto agree as follows:

1. Deferred Bonus.

a. Eligibility for Benefit. As of October 28, 2009, the Corporation and the
Employee entered into the Consolidated Split-Dollar Agreement. The Employee
shall be entitled to receive the Deferred Bonus provided hereunder from the
Corporation in the event that the Consolidated Split-Dollar Agreement is
terminated as a result of a Change of Control in the Corporation. For purposes
hereof, a “Change in Control” shall occur on the date of a change in control,
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, due to (i) one person, or more than one person acting as a group,
acquiring ownership of stock of the Corporation constituting more than 50% of
the total fair market value or total voting power of such stock, or (ii) a
majority of the Corporation’s board of directors being replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the Corporation’s board of directors prior to the date of such
appointment or election.

b. Amount of Deferred Bonus. The amount of the Deferred Bonus to be provided by
the Corporation to the Employee under this Section 1 as a result of the
termination of the Consolidated Split-Dollar Agreement shall be the sum of the
following amounts, determined with respect to each of the life insurance
policies that is the subject to the Consolidated Split-Dollar Agreement (each a
“Policy”): the greater of (i) the total amount of the premiums payments made by
the Corporation under the terms of the Policy (including any amounts rolled over
from any life insurance policies that were subject to the Prior Split-Dollar
Agreements), or (ii) the cash value of the Policy immediately prior to the
Change in Control (excluding surrender charges or other similar charges or
reductions) that are subject to the Consolidated Split-Dollar Agreement.

c. Payment of Deferred Bonus. On or as soon as administratively practicable
after the date upon which the Employee becomes entitled to the Deferred Bonus as
provided above, but in no event later than 60 days after such date, the
Corporation shall pay to the Employee an amount equal to the Deferred Bonus,
subject to usual withholding taxes.

d. No Trust Created. Notwithstanding anything in this Section 1, no action taken
pursuant to its provisions by either the Corporation or the Employee shall
create, or be construed to create, a trust of any kind, or a fiduciary
relationship between the Corporation and the Employee, his beneficiary or
beneficiaries, or any other person.

e. Deferred Bonus Unfunded. Until the occurrence of any event which entitles the
Employee to receive the Deferred Bonus provided under this Section 1, such
benefit shall remain an asset of the Corporation which, in the event of the
Corporation’s insolvency, will be subject to the claims of general creditors of
the Corporation. The parties intend this Deferred Bonus to be considered
unfunded for federal income tax purposes, so as not to have the benefit provided
hereunder be included in the Employee’s income for such tax purposes prior to
actual receipt thereof.



--------------------------------------------------------------------------------

f. Benefit Not Transferable. Neither the Employee, his beneficiary or
beneficiaries, nor any other person with a beneficial interest in this
Agreements shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of Employee’s rights with
respect to this Deferred Bonus. No such amounts shall be subject to seizure by
any creditor or any such beneficiary, by a proceeding at law or in equity, nor
shall such amounts be transferable by operation of law in the event of the
bankruptcy, insolvency or death of the Employee, his beneficiary or
beneficiaries, or any other person with a beneficial interest in this Agreement.
Any such attempt at assignment or transfer shall be void.

2. Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.

a. The Corporation is hereby designated as the named fiduciary under this
Agreement. The named fiduciary shall have authority to control and manage the
operation and administration of this Agreement, and it shall be responsible for
establishing and carrying out a funding policy and method consistent with the
objectives of this Agreement.

b. Claim. A Participant, beneficiary or other person who believes that he or she
is being denied a benefit to which he or she is entitled (hereinafter referred
to as “Claimant”), or his or her duly authorized representative, may file a
written request for such benefit with the President of the Corporation (the
“First Level Reviewer”), setting forth his or her claim. Such claim must be
addressed to the President of the Corporation, at its then principal place of
business.

c. Claim Decision. Upon receipt of a claim, the First Level Reviewer shall
advise the Claimant that a reply will be forthcoming within a reasonable period
of time, but ordinarily not later than ninety days, and shall, in fact, deliver
such reply within such period. However, the First Level Reviewer may extend the
reply period for an additional ninety days for reasonable cause. If the reply
period will be extended, the First Level Reviewer shall advise the Claimant in
writing during the initial 90-day period indicating the special circumstances
requiring an extension and the date by which the First Level Reviewer expects to
render the benefit determination. If the claim is denied in whole or in part,
the First Level Reviewer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:

(1) the specific reason or reasons for the denial;

(2) the specific references to pertinent Plan provisions on which the denial is
based;

(3) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;



--------------------------------------------------------------------------------

(4) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and

(5) the time limits for requesting a review of the denial under Subsection C
hereof and for the actual review of the denial under Subsection D hereof.

d. Request for Review. Within sixty days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the Secretary of the Corporation (the “Second Level Reviewer”) review the First
Level Reviewer’s prior determination. Such request must be addressed to the
Secretary of the Corporation, at its then principal place of business. The
Claimant or his or her duly authorized representative may submit written
comments, documents, records or other information relating to the denied claim,
which such information shall be considered in the review under this subsection
without regard to whether such information was submitted or considered in the
initial benefit determination.

The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (i) was relied upon by the First
Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or
(iii) demonstrates compliance by the First Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants. If the Claimant does
not request a review of the First Level Reviewer’s determination within such
sixty-day period, he or she shall be barred and estopped from challenging such
determination.

e. Review of Decision. Within a reasonable period of time, ordinarily not later
than sixty days, after the Second Level Reviewer’s receipt of a request for
review, it will review the First Level Reviewer’s prior determination. If
special circumstances require that the sixty-day time period be extended, the
Second Level Reviewer will so notify the Claimant within the initial 60-day
period indicating the special circumstances requiring an extension and the date
by which the Second Level Reviewer expects to render its decision on review,
which shall be as soon as possible but not later than 120 days after receipt of
the request for review. In the event that the Second Level Reviewer extends the
determination period on review due to a Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall not take into account the period beginning on the date on which
notification of extension is sent to the Claimant and ending on the date on
which the Claimant responds to the request for additional information.



--------------------------------------------------------------------------------

The Second Level Reviewer has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan. Benefits under
the Plan will be paid only if the Second Level Reviewer decides in its
discretion that the Claimant is entitled to such benefits. The decision of the
Second Level Reviewer shall be final and non-reviewable, unless found to be
arbitrary and capricious by a court of competent review. Such decision will be
binding upon the Employer and the Claimant.

If the Second Level Reviewer makes an adverse benefit determination on review,
the Second Level Reviewer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:

(1) the specific reason or reasons for the denial;

(2) the specific references to pertinent Plan provisions on which the denial is
based;

(3) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Second Level Reviewer in making its
decision, (ii) was submitted, considered or generated in the course of the
Second Level Reviewer making its decision, without regard to whether such
instrument was actually relied upon by the Second Level Reviewer in making its
decision or (iii) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents, and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants; and

(4) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.

3. Miscellaneous.

a. No Contract of Employment. Nothing contained herein shall be construed to be
a contract of employment for any term of years, nor as conferring upon the
Employee the right to continue in the employ of the Corporation in any capacity.

b. Amendment of Agreement. This Agreement may not be amended, altered or
modified, except by a written instrument signed by the parties hereto, or their
respective successors or assigns, and may not be otherwise terminated except as
provided herein.

 



--------------------------------------------------------------------------------

c. Notice. Any notice, consent, or demand required or permitted to be given
under the provision of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent, or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Company. The date of such mailing shall be deemed the date of
notice, consent, or demand. Either party may change the address to which notice
is to be sent by giving notice of the change of address in the manner aforesaid.

d. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and any applicable federal
laws.

e. Gender, Singular and Plural. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

f. Inurement. This Agreement shall be binding upon and inure to the benefit of
the Corporation and its successors and assigns, and the Employee, his
successors, heirs, executors, administrators and beneficiaries.

g. Captions. The captions of the sections and paragraphs of this Agreement are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

h. Validity. In the event any provision of this Agreement is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.

 

        MASTEC, INC.     By:  

/s/ C. Robert Campbell

ATTEST:       “Corporation”

/s/ Cristina Canales

      Assistant Secretary            

/s/ Jorge R. Mas

      “Employee”